12 F.3d 215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael D. WEDDING, Defendant-Appellant.
No. 93-5585.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1993.

Before:  KENNEDY, MARTIN and NELSON, Circuit Judges.

ORDER

1
Michael D. Wedding appeals a district court order denying his post-judgment motion requesting relief from judgment under Fed.R.Civ.P. 60(b).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1991, Wedding pleaded guilty to attempting to possess with intent to distribute marijuana and use of a firearm during a drug trafficking crime.  The district court sentenced him to sixty-six months of imprisonment.  Wedding did not file a direct appeal.  Wedding subsequently filed a motion for relief from judgment.  In his motion, Wedding argued that the court lacked subject matter and territorial jurisdiction over his crimes.  The district court construed his pleading as a motion to vacate filed under 28 U.S.C. Sec. 2255 and summarily denied the motion.  Wedding has filed a timely appeal.


3
Initially, we note that the district court properly construed Wedding's motion as a motion to vacate pursuant to 28 U.S.C. Sec. 2255.  Under this construction, we conclude that Wedding has failed to show a fundamental defect in the proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


4
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.